— Separate appeals by Dudley G. Bird, individually, and by Franklin National Bank and David S. Edgar, Jr., as successor trustees under the last will and testament of Dudley G. Gautier, deceased, from an order of the Surrogate’s Court, Nassau County, construing the provisions of subdivision (to) of the ninth paragraph of the will of Dudley G. Gautier, deceased, insofar as said subdivision affects a trust set up for the benefit of Marie Louise Bird. Order affirmed, with costs to the successor trustees, payable out of the estate. See Matter of Gautier {ante, p. 750). Beldock, Ughetta and Kleinfeld, JJ., concur; Nolan, P. J., and Murphy, J., dissent and vote to reverse the order and to remit the proceeding, for the reasons stated in their dissenting memorandum in Matter of Gautier (ante, p. 750).